Title: To George Washington from Ezekiel L. Bascom, 22 February 1799
From: Bascom, Ezekiel L.
To: Washington, George



Respected Sir,
⟨G[ree]nf[ield]⟩ Massachusetts. County of Hampshire.February 22d A.D. 1799

Permit one of the sons of Columbia to state his situation, and if consistent to ask your patronage. I have a desire to enter some business under Government, either of a civil or military nature, where, by assiduity and attention, I may obtain a handsome support. To the flowers of language and politeness I do not pretend. I shall write that simplicity of style, in which my Father has instructed me. My situation at present is this; My Father is an industrious plowman, and by his economy, and the blessings of Providence, he has been enabled to give me an education such an one as I could obtain at Dartmouth, the honors of which I received in August last. I have since that time pursued my studies with an eminent Divine. I am now his pupil. By his precepts and examples, and by other acquirements, I endeavour to stand on the square with friends and enemies, to live within the compass of justice, and walk on the level of virtue and truth. My age is twenty-one years, my stature six feet. It is my earnest desire, Worthy Sir, through you, to come into the service of my Country. Be pleased to consider me as a son, on a supposition that what I have said is true. I have written plainly my situation which I wish to change for one more eligible to an ambitious mind. I submit all, Sir, to you, relying on your well known candor and generosity. If it is your pleasure to alter my situation, any recommendations, which may be necessary, may, perhaps, be had from his Honor Moses Gill Esq⟨r.⟩ Lieutenant Governor of this State, from the Reverend John Jackson, Pastor of the church in this town, or from the executive authority of Dartmouth College, in Hanover New Hampshire. Be pleased to excuse my freedom, as nothing but an earnest desire to change my situation could have induced the attempt. I am, Sir, with every sentiment of respect, Your obedient, humble Servent

Ezekiel L. Bascom

